Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
Claims pending: 1-20
Claims amended: N/A
Claims cancelled: N/A
New claims: N/A

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6, 8, 10-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20120304236) to (Qiu), in view of (US PGPUB: 20160044036) to (Bestermann).
Regarding claims 1, 8, 14, Qiu teach receiving a first join request from a client device, 
wherein the first join request is received at a gateway device; receiving a second join request from the client device, wherein the second join request is received at the gateway device. (P. 6-7, 10, 39, 42, 53)
	Qiu fails to specifically teach determining whether second join request is received within a certain duration after first join request was received, if determination is made that second join request was not received within certain duration after first join request was received, forwarding second join request to a controller; and if determination is made that second join request was received within certain duration after first join request was received, refraining from forwarding second join request to controller.
Bestermann teach determining whether second join request is received within a certain duration after first join request was received, if determination is made that second join request was not received within certain duration after first join request was received, forwarding second join request to a controller; and if determination is made that second join request was received within certain duration after first join request was received, refraining from forwarding second join request to controller. (P. 20, 29, 32, 37,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiu by determining whether second join request is received within a certain duration after first join request was received, if 

Regarding claims 3, 10, 16, Qiu in view of Bestermann teach the method, the gateway device, the one or more non-transitory computer-readable media, the certain duration.
Qiu further teach identifying a fast channel change. (P. 4, 5, 29, 65, 66, 76, 98-99,)

Regarding claims 4, 11, 17, Qiu in view of Bestermann teach the method, the gateway device, the one or more non-transitory computer-readable media, the controller.
Bestermann further teach a cable modem termination system. (Fig. 1, P. 20)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiu in view of Bestermann by a cable modem termination system as taught by Bestermann in order to managing connections between one or more client devices and access point over one or more service assets.

Regarding claims 5, 12, 18, Qiu in view of Bestermann teach the method, the gateway device, the one or more non-transitory computer-readable media, the controller.
access point with gateway and routers for routing communications to and from client devices)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiu in view of Bestermann by a multicast routing module as taught by Bestermann in order to managing connections between one or more client devices and access point over one or more service assets.

Regarding claims 6, 13, 19, Qiu in view of Bestermann teach the method, the gateway device, the one or more non-transitory computer-readable media, if the determination is made that the second join request was not received at the gateway device within the certain duration after the first join request was received at the gateway device.
Bestermann further teach recording timestamp associated with second join request as a timestamp for a last join timestamp parameter. (P. 20, 29, 32, 37,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiu in view of Bestermann by recording timestamp associated with second join request as a timestamp for a last join timestamp parameter as taught by Bestermann in order to managing connections between one or more client devices and access point over one or more service assets.


Claims 2, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US PGPUB: 20120304236) to (Qiu), in view of (US PGPUB: 20160044036) to (Bestermann) in view of (US PGPUB: 20180198733) to (Morgan).
Regarding claims 2, 9, 15 Qiu in view of Bestermann teach the method, the gateway device, the one or more non-transitory computer-readable media, the determination whether the second join request is received at the gateway device within a certain duration after the first join request was received at the gateway device.
Qiu in view of Bestermann fails to specifically teach comparing a timestamp associated with corresponding join requests.
Morgan teach comparing a timestamp associated with corresponding join requests. (P. 17, 27, 62, 68, 72)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiu in view of Bestermann by comparing a timestamp associated with corresponding join requests as taught by Morgan in order to improve and stabilize the performance of the multi-client network service upon a steep increase of new users attempting to access the same multi-client network service.

Allowable Subject Matter
Claims 7, 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG LE/Primary Examiner, Art Unit 2421